Exhibit 10.1

NOTE AND WARRANT PURCHASE AGREEMENT

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
November 5, 2008 by and among InnerCool Therapies, Inc., a Delaware corporation
(“InnerCool”), Tissue Repair Company, a Delaware corporation (“TRC”) and Cardium
Therapeutics, Inc., a Delaware corporation (“Cardium” or the “Company” and,
together with InnerCool and TRC, individually, a “Borrower,” and collectively,
the “Borrowers”), and the investors listed on Schedule A hereto, each of which
is herein referred to as an “Investor.”

THE PARTIES HEREBY AGREE AS FOLLOWS:

SECTION 1

ISSUANCE OF NOTES AND WARRANTS

1.1 Issuance of Notes. Subject to the terms and conditions of this Agreement, at
each Closing (as defined below), the Borrowers shall issue and sell to each
Investor participating in such Closing a senior secured promissory note (each
such note, a “Note” and collectively, the “Notes”) in the principal amount (the
“Principal Amount”) equal to the amount set forth below Investor’s name on the
signature page of this Agreement and on Schedule A attached hereto, against
payment by such Investor to the Company of the Principal Amount. The Notes shall
each be in the form of Exhibit A attached hereto. Capitalized but otherwise
undefined terms used herein shall have the meanings provided therefor in the
Notes.

1.2 Issuance of Warrants. Subject to the terms and conditions of this Agreement,
at each Closing, the Company shall issue to each Investor that has purchased a
Note hereunder, with respect to each such Note, a warrant (the “Warrants”), in
the form of Exhibit B attached hereto, representing the right to purchase up to
that number of shares of Common Stock of the Company (as adjusted for stock
splits, recapitalizations or other similar events) calculated as follows:

 

number of shares of Common Stock

issuable upon exercise of the Initial Warrant

   =       (Principal Amount of the Note) x (3)             the Stock Purchase
Price (as defined below)   

The Warrants shall, unless sooner terminated as provided therein, have a term of
five years from the date of issuance and shall be exercisable at an exercise
price (subject to adjustment as set forth in the Warrants) equal to the Stock
Purchase Price.

1.3 Stock Purchase Price. For purposes of this Agreement, “Stock Purchase Price”
shall mean $2.00 per share.

 

1



--------------------------------------------------------------------------------

SECTION 2

CLOSINGS

2.1 Initial Closing. The initial closing of the purchase and sale of Notes
hereunder (the “Initial Closing”) shall be held at the offices of Morrison &
Foerster LLP, 12531 High Bluff Drive, San Diego, California or remotely by
facsimile transmission or other electronic means, on the date of this Agreement.
Notwithstanding anything to the contrary in this Agreement, a minimum of
$5,000,000 principal amount of Notes must be issued and sold at the Initial
Closing which shall take place no later than November 7, 2008.

2.2 Subsequent Closings. The Borrowers may issue and sell Notes in the aggregate
principal amount of up to $6,000,000 hereunder. Subsequent to the Initial
Closing and subject to the foregoing limitation, the Borrowers may issue and
sell additional Notes to such additional investors as they shall select in their
sole and absolute discretion. Any such additional investor shall execute and
deliver a counterpart signature page to this Agreement, and thereby become a
party to and be deemed an Investor hereunder. All additional Investors and all
additional Principal Amounts invested hereunder shall be reflected on
Schedule A, which shall be automatically amended without any further action by
any party hereto. The closing of the purchase and sale of such additional Notes
hereunder shall be held at the offices of Morrison & Foerster LLP, 12531 High
Bluff Drive, San Diego, California or remotely by facsimile transmission or
other electronic means, provided that such closing occurs on or before
December 31, 2008 (which closing date, together with the Initial Closing, are
designated as a “Closing”).

2.3 Conditions. The several obligations of the Investors to purchase the Notes
on the date of the Initial Closing shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 2.3.

(a) Representations and Warranties Correct; Performance of Obligations. The
representations and warranties made by each Borrower contained herein shall be
true and correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects), and
each Borrower shall have performed, satisfied and complied with all covenants,
agreements and conditions herein required to be performed, satisfied or complied
with by it at or prior to the Closing.

(b) Consents and Waivers. Each Borrower shall have obtained any and all consents
(including all governmental or regulatory consents, approvals or authorizations
required in connection with the valid execution and delivery of this Agreement),
permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Agreement.

(c) Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated in this Agreement.

 

2



--------------------------------------------------------------------------------

(d) Stop Orders. No stop order or suspension of trading shall have been imposed
by the SEC or any other governmental or regulatory body with respect to public
trading in the Company’s Common Stock.

(e) CEO/CFO Certificate. Each Borrower shall have delivered a Certificate,
executed on behalf of each Borrower by its Chief Executive Officer or its Chief
Financial Officer, dated as of the Closing Date, certifying to the fulfillment
of the conditions specified in subsections (a), (b), (c) and (d) above. This
item shall be applicable for all Subsequent Closings as well.

(f) Opinion of Borrowers’ Counsel. Investor shall have received from Morrison
Foerster LLP, counsel to the Borrowers an opinion dated the Closing Date and in
substantially the form attached hereto as Schedule B. This item shall be
applicable for all Subsequent Closings as well.

(g) Security Agreement. The Investors shall have received, each executed and
delivered by the Borrowers and the Investors (or any Collateral Agent on their
behalf) a security agreement in the form attached hereto as Exhibit C (the
“Security Agreement”) under which each Borrower grants to the Collateral Agent
(as defined in Section 7.1(a) hereto), as agent for the Investors, a security
interest in the Collateral.

(h) Lead Investor Enhanced Security. Any Investor who purchases $2,000,000 or
more of principal amount of Notes (“Lead Investor”) shall also receive, each
executed and delivered by Christopher J. Reinhard, the Chief Executive Officer
of the Company, a personal guarantee of the Borrowers’ obligations under the
Notes (the “Guarantee”) issued to such Lead Investor and which guarantee is
secured by (i) a second mortgage on his principal residence (the “Mortgage”) and
(ii) a pledge and security interest in 2,791,924 shares of the Company owned by
Mr. Reinhard (the “Pledge Agreement”). The Guarantee, Mortgage and Pledge
Agreement shall be in form and substance acceptable to the Lead Investor(s).

(i) Resolutions, etc. The Investors shall have received (i) a certificate, dated
the Closing Date, of an authorized signatory of each Borrower as of the date of
the Initial Closing certifying (A) copies of the resolutions and other actions
taken or adopted by the Borrowers authorizing the execution, delivery and
performance of the Transaction Documents (as defined below) to which the
Borrower is a party, and (B) the Organic Documents (as defined in the Note) of
the Borrowers (which shall also be certified by the Secretary of State (or other
appropriate Governmental Authority) of the state in which the Borrower is
organized or formed (to the extent available)), (ii) a good standing certificate
with respect to the Borrowers as of a date within 5 days of the Initial Closing
from the Secretary of the State (or other appropriate Governmental Authority) of
the state in which the Borrower is organized or formed, and (iii) evidence of
qualification of the Borrowers to do business in California. As used herein, the
“Transaction Documents” means this Agreement, the Collateral Documents, the
Notes, the Warrants and any other and all other certificates, documents,
agreements and instruments delivered to the Investors under or in connection
with this Agreement.

 

3



--------------------------------------------------------------------------------

(j) Collateral Matters. The Borrowers shall have delivered to the Investors (or
any Collateral Agent on their behalf) confirmation that all UCC-1 financing
statements and other filings necessary or appropriate in the reasonable opinion
of the Lead Investor to perfect the security interests of the Investors (or any
Collateral Agent on their behalf) in the Collateral have been accepted for
filing. As used herein, the “Collateral Documents” means, collectively, the
Security Agreement and any other agreement pursuant to which the Borrowers or
any other Person provides a Lien on its assets in favor of the Investors (or any
Collateral Agent on their behalf), and all filings, documents and agreements
made or delivered pursuant thereto.

(k) Minimum Participation by Affiliates, etc. The Borrowers’ Officers,
directors, and Affiliates, as well as acquaintances of such officers directors
and Affiliates, shall have purchased at least $1,100,000 in principal amount of
Notes at the Initial Closing; provided that such amount shalls be inclusive of
$845,000 of funds either (i) previously advanced to the Company or (ii) in the
form of salary deferrals, which certain officers have agreed to forego in
consideration of Note and Warrant issuances hereunder.

2.4 Delivery. At each Closing (i) each Investor participating in such Closing
shall deliver a check or wire transfer of immediately available funds in the
amount of such Investor’s Principal Amount of Notes purchased with respect to
such Closing payable to the escrow account as follows: Signature Bank, as escrow
agent to Cardium Therapeutics, Inc., ABA Number: 026013576, Account Number:
1501126353 and (ii) the Borrowers shall execute and deliver to each such
Investor a Note reflecting the name of the Investor, a Principal Amount equal to
such Investor’s principal amount and the date of such Closing, and the Company
shall execute and deliver to each such Investor a Warrant as contemplated by
Section 1.2. Each such Note shall be a binding obligation of the Borrowers upon
execution thereof by the Borrowers and delivery thereof to an Investor. Each
such Warrant shall be a binding obligation of the Company upon execution thereof
by the Company and delivery thereof to an Investor.

SECTION 3

REPRESENTATIONS AND WARRANTIES OF INVESTORS

Each Investor hereby severally represents, warrants and covenants to the
Borrowers as follows:

3.1 Purchase for Own Account. Such Investor is acquiring the Notes, the Warrants
and the Common Stock issuable upon exercise of the Warrants (collectively, the
“Securities”) solely for investment for such Investor’s own account not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same. The acquisition by such
Investor of any of the Securities shall constitute confirmation of the
representation by such Investor that such Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

 

4



--------------------------------------------------------------------------------

3.2 Disclosure of Information. Such Investor has (i) received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities, and (ii) reviewed the documents filed by the Company
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), from
the end of its most recently completed fiscal year through the date hereof
including, without limitation, its most recent reports on Form 10-K and Form
10-Q (together with all exhibits thereto) which are available for viewing on the
SEC’s EDGAR website located at http://www.sec.gov or were furnished by the
Company upon request. Such Investor further represents that it has had an
opportunity to ask questions and receive answers from the Borrowers regarding
the terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Borrowers.

3.3 Investment Experience. Either (i) such Investor or its officers, directors,
managers or controlling persons has a preexisting personal or business
relationship with the Company or its officers, directors or controlling persons
or with Empire Asset Management Company (sometimes referred to herein as the
“Placement Agent”), or (ii) such Investor, by reason of its own business and
financial experience, has the capacity to protect its own interests in
connection with the investment contemplated hereby. Such Investor represents
that it is an investor in securities of companies in the development stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities. Such Investor acknowledges that any investment in the
Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.
Such Investor further represents that it has reviewed the Risk Factors which are
attached to this Agreement as Exhibit D hereto.

3.4 Accredited Investor. Such Investor represents that it is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D, as presently in effect and, for the purpose of
Section 25102(f) of the California Corporations Code, he or she is excluded from
the count of “purchasers” pursuant to Rule 260.102.13 thereunder.

3.5 Restrictions on Transfer. Such Investor understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Borrowers in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Act”), only in certain limited circumstances. In this
connection, such Investor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act. SUCH INVESTOR UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN INVESTMENT
IN THE COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK AND MAY
RESULT IN A COMPLETE LOSS OF HIS, HER OR ITS INVESTMENT. Such Investor
understands that the Securities have not been and will not be registered under
the Act and have not been and will not be registered or qualified in any state
in which they are offered, and thus the Investor will not be able to resell or
otherwise transfer his, her or its Securities unless they are registered under
the Act and registered or qualified under applicable state securities laws, or
an exemption from such registration or qualification is available. Such Investor
has no immediate need for liquidity in connection with this investment and does
not anticipate that it will need to sell his, her or its Securities in the
foreseeable future.

 

5



--------------------------------------------------------------------------------

3.6 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3 and any other agreement which the holders of Common Stock are
required to execute and deliver, and:

(a) there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(b) (i) such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by the Company, such Investor shall have furnished the Company with an
opinion of counsel reasonably satisfactory to the Company that such disposition
will not require registration of such shares under the Act. It is agreed that
the Company will not require opinions of counsel for transactions made pursuant
to Rule 144 except in unusual circumstances.

(c) Notwithstanding the provisions of subsections (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by an Investor that is a partnership or limited liability company to a partner
of such partnership or a member of such limited liability company or a retired
partner of such partnership who retires after the date hereof or a retired
member of such limited liability company who retires after the date hereof, or
to the estate of any such partner, retired partner, member or retired member or
the transfer by gift, will or intestate succession by any partner or member to
his or her spouse or to the siblings, lineal descendants or ancestors of such
partner or member or his or her spouse, if the transferee agrees in writing to
be subject to the terms hereof to the same extent as if he or she were an
original Investor hereunder.

3.7 Certain Trading Activities. Other than with respect to this Agreement and
the purchase or sales contemplated herein, since the time that such Investor was
first contacted by the Company or the Placement Agent, neither such Investor nor
any Affiliate (as defined by Rule 405 promulgated pursuant to the Act) of such
Investor which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Investor’s investments and trading
or information concerning such Investor’s investments and (z) is subject to such
Investor’s review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Investor
or Trading Affiliate, effected or agreed to effect any purchases or sales of
securities of the Company. Such Investor hereby covenants and agrees not to, and
shall cause its Trading Affiliates not to, engage, directly or indirectly, in
any purchases or sales of securities of the Company during the period from the
date hereof until such time as the transactions contemplated by this Agreement
are first publicly announced.

3.8 Brokers and Finders. No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Borrowers or any other Investor for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of such Investor. Investor acknowledges the fees
payable by the Company to Empire Asset Management Company in connection with the
transactions contemplated herein as described in Section 8.16.

 

6



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

Each Borrower hereby jointly and severally represents, warrants and covenants to
each Investor that:

4.1 Organization, Good Standing and Qualification; Licenses. Each Borrower is
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority to own and hold
under lease its property and to carry on its business as currently conducted
(and further with respect to the Company as described in the documents filed by
the Company under the Exchange Act), except where the failure to hold any such
licenses, permits, registrations and other approvals could not result in a
Material Adverse Effect (as defined in the Note). Each of the Borrowers is
qualified to do business and is in good standing in the State of California and
in each jurisdiction in which it conducts business other than such jurisdictions
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect.

4.2 Authorization. Each of the Borrowers have taken all action necessary for the
authorization, execution and delivery of this Agreement, the performance of
their respective obligations hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Securities. Each of the
Transaction Documents to which the Borrower is a party constitutes the valid and
legally binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.

4.3 Capitalization. The capitalization of the Company is as set forth on
Schedule 4.3. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. Except as disclosed in the SEC Reports,
no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities or as disclosed in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Except as set forth on Schedule 4.3 attached hereto
or as disclosed in the

 

7



--------------------------------------------------------------------------------

SEC Reports, the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each of Innercool and TRC free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each of Innercool and TRC are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

4.4 Litigation. Except as described in the reports filed by the Company pursuant
to the Exchange Act, there is no action, suit, proceeding or investigation
pending or, to the knowledge of the Borrower, currently threatened against the
Borrower that questions the validity of this Agreement, the right of the
Borrower to enter into this Agreement, or to consummate the transactions
contemplated hereby, or that has or could reasonably be expected to result,
either individually or in the aggregate, in any Material Adverse Effect. Except
as disclosed in the SEC Reports, there is no action, suit, proceeding or
investigation by any Borrower currently pending or which any Borrower intends to
initiate.

4.5 Absence of Required Consents; No Violations. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by, or enforcement against, any Borrower of
the Transaction Documents, except for such filing(s) pursuant to applicable
state securities laws as may be necessary, which filings will be timely effected
after the relevant Closing, and except for recordings or filings in connection
with the perfection of the Liens on the Collateral in favor of the Investors (or
any Collateral Agent of their behalf). No Borrower is in violation or default
(i) of any provision of its Organic Documents, or (ii) of any instrument,
judgment, order, writ, decree or contract to which it is a party or by which it
is bound, or, to the best of its knowledge, of any provision of any federal or
state statute, rule or regulation which is, to the best of its knowledge,
applicable to the Borrower, except in the case of this clause (ii) for such
violations or defaults which do not, or could not reasonably be expected to
result in a Material Adverse Effect. As of the Initial Closing, the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby will not, result in any such violation or
be in conflict with or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, order, writ, decree or contract or an event that results in the
creation of any Lien upon any material assets of any Borrower or the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to any Borrower, its business or
operations or any of its assets or properties, except for such results which
could not reasonably be expected to result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

4.6 Offering. Subject in part to the truth and accuracy of each Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Notes and Warrants as contemplated by this Agreement are exempt
from the registration requirements of the Act and will not result in a violation
of the qualification or registration requirements of the any applicable state
securities laws.

4.7 Valid Issuance of Common Stock. The shares of Common Stock issuable upon
exercise of the Warrants, when issued, sold and delivered in accordance with the
terms of the Warrants for the consideration expressed therein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Agreement.

4.8 SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

4.9 Use of Proceeds. The proceeds of from the sale of the Notes shall be used
only for general working capital purposes. Each of the Borrowers acknowledges
that it will benefit directly and indirectly from the loan advanced to the
Borrowers.

4.10 Collateral. Borrowers are, and will remain, the sole and lawful owners, and
in possession of, the Collateral, other than (a) inventory sold in the ordinary
course of business (b) Collateral which is licensed by or to any Borrower and
(c) assets maintained with third parties in the ordinary course of business.
Borrowers have the sole right and lawful authority to grant the security
interest described in this Agreement. The Collateral is, and will remain, free
and clear of all Liens (other than Permitted Liens). All facilities, machinery,
equipment, fixtures, vehicles and other properties owned, leased or used by the
Borrowers are in good operating condition and repair and are reasonably fit and
usable for the purposes for which they are being

 

9



--------------------------------------------------------------------------------

used. Borrowers are in compliance with all material terms of each lease to which
it is a party or is otherwise bound except where such failure to be in
compliance, either individually or in the aggregate has not had, or could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

4.11 Compliance with Laws. Each Borrower is and will remain in compliance in all
material respects with all laws, statutes, ordinances, rules and regulations
applicable to it including, without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls any Borrower is or shall be
(a) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (b) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations. Each Borrower shall be in compliance
with the minimum funding requirements of the Employee Retirement Income Security
Act of l974, as amended from time to time (“ERISA”) with respect to any employee
benefit plans subject to ERISA except to the extent that any such failure to
comply does not, or could not, in the aggregate, reasonably be expected to
result in a material adverse effect on the Borrowers’ business or financial
condition, taken as a whole. No Borrower is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, and no Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U and
X of the Board of Governors of the Federal Reserve System). Each Borrower has
all material franchises, permits, licenses and any similar authority necessary
for the conduct of its business as now being conducted by it, the lack of which
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.12 Intellectual Property. The Borrowers have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so has, or could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of the Borrowers have
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by any Borrower violates or infringes upon the rights of any Person,
nor do they have any reason to believe there is a basis for any such claim. All
such Intellectual Property Rights are enforceable, and to the knowledge of each
Borrower there is no existing infringement by another Person of any of the
Intellectual Property Rights. Borrowers do not believe it is or will be
necessary to utilize any inventions, trade secrets or proprietary information of
any of its employees made prior to their employment by Borrowers, except for
inventions, trade secrets or proprietary information that have been rightfully
assigned to Borrowers. Except as disclosed in the SEC Reports, there are no
outstanding options, licenses or agreements of any kind relating to the
Intellectual Property Rights, nor are the Borrowers bound by or a party to any
options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade

 

10



--------------------------------------------------------------------------------

secrets, licenses, information and other proprietary rights and processes of any
other person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products. The Borrowers have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so does not
or could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.13 Liabilities. No Borrower has any material contingent liabilities, except
current liabilities incurred in the ordinary course of business and liabilities
disclosed in the SEC Reports.

4.14 Employees. No Borrower has any collective bargaining agreements with any of
its employees. There is no labor union organizing activity pending or, to each
Borrower’s knowledge, threatened with respect to any Borrower. Except as
disclosed in the SEC Reports, no Borrower is a party to or bound by any
currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. To each Borrower’s knowledge, no
employee any Borrower, nor any consultant with whom a Borrower has contracted,
is in violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, a Borrower because of the nature of the
business to be conducted by the borrower; and to each Borrower’s knowledge the
continued employment by the Borrower of their present employees, and the
performance of Borrowers’ contracts with its independent contractors, will not
result in any such violation. No Borrower is aware that any of its employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with their duties to
the Borrowers. No Borrower has received any notice alleging that any such
violation has occurred. Except for employees who have a current effective
employment agreement with a Borrower, no employee of the Borrowers has been
granted the right to continued employment or to any material compensation
following termination of employment with a Borrower. The Borrowers are not aware
that any officer, key employee or group of employees intends to terminate his,
her or their employment with any Borrower, nor does any Borrower have a present
intention to terminate the employment of any officer, key employee or group of
employees.

4.15. Obligations to Related Parties. Except as disclosed in the SEC Documents
and other than with respect to funds that will be invested in the Initial
Closing, no Borrower has any obligation to its officers, directors, stockholders
or employees other than:

(a) for payment of salary for services rendered and for bonus payments;

(b) reimbursement for reasonable expenses incurred on behalf of the Borrower;

(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company); and

(d) obligations disclosed in any of its SEC Reports.

 

11



--------------------------------------------------------------------------------

Except as disclosed in the SEC Documents, none of the officers, directors or, to
the best of the Borrower’s knowledge, key employees or stockholders of the
Company or any members of their immediate families, are indebted to a Borrower,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which a Borrower is
affiliated or with which its has a business relationship, or any firm or
corporation which competes with the Borrower, other than passive investments in
publicly traded companies (representing less than one percent (1%) of such
company) which may compete with the Borrower. Except as described above, no
officer, director or stockholder, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Borrower
and no agreements, understandings or proposed transactions are contemplated
between the Borrower and any such person. No Borrower is a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.

4.16 Recent Events. Since December 31, 2007, except as disclosed in any SEC
Report, there has not been:

(a) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of any Borrower, which
individually or in the aggregate has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(b) any resignation or termination of any officer, key employee or group of
employees of any Borrower;

(c) any material change, except in the ordinary course of business, in the
contingent obligations of any Borrower by way of guaranty, endorsement,
indemnity, warranty or otherwise;

(d) any damage, destruction or loss, whether or not covered by insurance, has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

(e) any waiver by any Borrower of a valuable right or of a material debt owed to
it;

(f) any direct or indirect loans made by any Borrower to any stockholder,
employee, officer or director of any Borrower, other than advances made in the
ordinary course of business;

(g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of any Borrower;

(h) any declaration or payment of any dividend or other distribution of the
assets of any Borrower;

(i) any labor organization activity related to any Borrower;

(j) any debt, obligation or liability incurred, assumed or guaranteed by any
Borrower, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business;

 

12



--------------------------------------------------------------------------------

(k) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by any Borrower;

(l) any change in any material agreement to which any Borrower is a party or by
which it is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(m) any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or

(n) any arrangement or commitment by any Borrower to do any of the acts
described in subsection (a) through (m) above.

4.17 No Brokers. Except as set forth in Section 8.16, the Borrowers have taken
no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

4.18. Registration Rights and Voting Rights. Except as disclosed in the SEC
Reports, and except as contemplated by this Agreement, no Borrower is presently
under any obligation, and has not granted any rights, to register any of the
Company’s presently outstanding securities or any of its securities that may
hereafter be issued. Except as set forth on in the SEC Reports, to each
Borrower’s knowledge, no stockholder of the Company has entered into any
agreement with respect to the voting of equity securities of the Company.

4.19 Environmental and Safety Laws. No Borrower is in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, and to its knowledge, no material expenditures
are or will be required in order to comply with any such existing statute, law
or regulation except for such violations that individually, or in the aggregate,
have not had, or could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. No Hazardous Materials (as defined
below) are used or have been used, stored, or disposed of by any Borrower or, to
each Borrower’s knowledge, by any other person or entity on any property owned,
leased or used by any Borrower. For the purposes of the preceding sentence,
“Hazardous Materials” shall mean:

(a) materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or

(b) any petroleum products or nuclear materials.

4.20. No Integrated Offering. No Borrower or its Affiliates, nor to each
Borrower’s knowledge any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company

 

13



--------------------------------------------------------------------------------

from selling the Securities pursuant to Rule 506 under the Securities Act, or
any applicable exchange-related stockholder approval provisions, nor will any
Borrower or any of its Affiliates take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

4.21 Disclosure. No representation, warranty or other statement made by any
Borrower herein or in any certificate or written statement furnished to the
Investors contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made, not
misleading, it being recognized by the Investors that any projections and
forecasts provided by Borrowers in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results. The Company confirms that neither it nor
any other Person acting on its behalf has provided the Investors or their agents
or counsel with any information that constitutes or might constitute material,
nonpublic information.

SECTION 5

COVENANTS

5.1 Affirmative Covenants.

(a) Notice to Investors. Borrowers shall give prompt notice to Investors of
(i) any change or event that is, or could reasonably be expected to result in, a
violation of any of Borrowers’ covenants contained herein, (ii) any change in
the accuracy in any material respect of any of the representations and
warranties provided in Section 4 above, or (iii) the occurrence of an Event of
Default or event which, with the giving of notice and/or lapse of time would
become an Event of Default. The Company will also advise the Investors, promptly
after it receives notice of issuance by the Securities and Exchange Commission,
any state securities commission or any other regulatory authority of any stop
order or of any order preventing or suspending any offering of any securities of
the Company, or of the suspension of the qualification of the Common Stock of
the Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.

(b) Insurance. The Borrowers will jointly and severally bear the full risk of
loss from any loss of any nature whatsoever with respect to the Collateral as
security for its obligations hereunder. Borrowers, at their expense, shall keep
the Collateral insured at all times, with insurers reasonably satisfactory to
Investors against loss or damage and in an amount no less than the full
replacement value of the Collateral, with deductible amounts and other terms of
the kind and nature that the same or similar businesses would maintain. Upon
Investors’s request, Borrowers shall deliver to Investors policies or
certificates of insurance evidencing such coverage. Each policy shall name
Collateral Agent (on behalf of all Investors) as a loss payee, shall provide for
coverage to Investors regardless of the breach by an insured of any warranty or
representation made therein, shall not be subject to co-insurance, and shall
provide that coverage may not be canceled or altered by the insurer except upon
30 days’ prior written notice to Investors. Borrowers appoint the Collateral
Agent (on behalf of all Investors) as their attorney-

 

14



--------------------------------------------------------------------------------

in-fact to make proof of loss, claim for insurance and adjustments with
insurers, and to receive payment of and execute or endorse all documents, checks
or drafts in connection with insurance payments, at any time that an Event of
Default exists. If an Event of Default has occurred and is continuing, the
proceeds of insurance received by any Borrower shall be applied, at the option
of the Collateral Agent, to repair or replace the Collateral or to reduce any of
the Obligations.

(c) Agreement with Landlord. Borrowers shall use commercially reasonable efforts
to obtain and maintain such landlord consents with respect to any real property
on which material Collateral is located as Collateral Agent (on behalf of all
Investors) may reasonably require.

(d) Protection of Intellectual Property. Borrowers shall take all necessary
actions in the exercise of their reasonable business judgment to: (a) protect,
defend and maintain the validity and enforceability of their material
Intellectual Property, (b) promptly advise Investors in writing of any
infringement of their Intellectual Property and, should the Intellectual
Property be material to a Borrower’s business, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, (c) not allow any Intellectual
Property material to a Borrower’s business to be abandoned, forfeited or
dedicated to the public without Collateral Agent’s (on behalf of all Investors)
written consent, and (d) notify Investors immediately if a Borrower knows or has
reason to know that any application or registration relating to any material
patent, trademark or copyright (now or hereafter existing) may become abandoned
or dedicated, or of any materially adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding a Borrower’s ownership of any
Intellectual Property, its right to register the same, or to keep and maintain
the same.

(e) Access to Facilities. Each Borrower will permit any representatives
designated by the Lead Investor (or any successor of the Lead Investor), upon
reasonable notice and during normal business hours, at such person’s expense and
accompanied by a representative of the Company, to:

(1) visit and inspect any of the properties of the Company or any other
Borrower;

(2) examine the corporate and financial records of the Company or any other
Borrower (unless such examination is not permitted by federal, state or local
law or by contract) and make copies thereof or extracts therefrom; and

(3) discuss the affairs, finances and accounts of the Company or any other
Borrower with the directors, officers and independent accountants of the Company
and the other Borrowers.

Notwithstanding the foregoing, neither the Company nor any other Borrower will
provide any material, non-public information to the Lead Investor unless the
Lead Investor signs a confidentiality agreement acceptable to the Borrowers and
otherwise complies with Regulation FD, under the federal securities laws.

 

15



--------------------------------------------------------------------------------

(f) Taxes. Each of the Company and each of its Subsidiaries will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company and/or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto, and provided,
further, that the Company and its Subsidiaries will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

5.2 Negative Covenants. Without the prior written consent of the Requisite
Holders:

(a) Liens. Borrowers shall not create, incur, assume or permit to exist any lien
on any of their assets, including, without limitation, their Intellectual
Property. No Borrower shall enter into any other agreement or financing
arrangement with any Person pursuant to which such Borrower agrees that it will
not grant any Lien on or in its Intellectual Property, except for Permitted
Liens. For purposes of this Agreement, “Permitted Liens” means (i) any Lien for
taxes not yet due or delinquent or being contested in good faith; (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent; (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business; (iv) Liens upon
or in any equipment acquired or held by the Borrower to secure the purchase
price of such equipment or indebtedness incurred for the purpose of financing
the acquisition or lease of such equipment (and any Liens incurred in connection
with the extension, renewal or refinancing of any such indebtedness); (v) leases
or subleases and licenses and sublicenses granted to others in the ordinary
course of business; and (vi) Liens securing the Company’s obligations under the
Notes.

(b) Dispositions. Borrowers shall not convey, sell, lease, transfer or otherwise
dispose of all or any part of the Collateral without the prior written consent
of the Requisite Holders.

(c) Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year. No Borrower shall (i) change its name or
state of incorporation, (ii) relocate its chief executive office without 30
days’ prior written notification to Lender, (iii) engage in any business other
than or reasonably related or incidental to the businesses currently engaged in
by such Borrower or (iv) change its fiscal year end.

(d) Dividends. The Company shall not pay any dividends or make any distribution
or payment in respect of, or redeem, retire or purchase any of its capital stock
or other equity interests, provided that : (i) the Company may declare and make
dividends or other distributions payable solely in the common stock or other
common equity interests of such

 

16



--------------------------------------------------------------------------------

Person; and (ii) the Company may repurchase the stock of former employees, in an
aggregate amount not to exceed $100,000 in any calendar year, and may repurchase
stock deemed to occur upon exercise of stock options, warrants or other
convertible securities to the extent the shares of such stock represent a
portion of the exercise price of such options, warrants or convertible
securities.

(e) Sale of Equity. The Company shall not sell, transfer or distribute any
equity securities of InnerCool or TRC. Neither InnerCool nor TRC shall issue any
equity securities to any Person other than the Company.

(f) Transactions with Affiliates. Borrowers shall not directly or indirectly
enter into or permit to exist any material transaction with any Affiliate of a
Borrower, except for transactions that are in the ordinary course of business,
upon fair and reasonable terms that are no more favorable to such Affiliate than
would be obtained in an arm’s-length transaction with an unrelated third party.

(g) Compliance. No Borrower shall become an “investment company” or be
controlled by an “investment company,” within the meaning of the Investment
Company Act of 1940, or fail to comply with any of the other laws and
regulations described in Section 4.11 herein.

SECTION 6

REGISTRATION RIGHTS

6.1 Company Registration. If (but without any obligation to do so) the Company
proposes to register any of its stock or other securities under the Act, whether
for its own account or for the account of another stockholder (other than a
registration relating solely to the sale of securities to participants in a
Company stock plan for employees, consultants or directors on Form S-8, a
registration relating to a corporate reorganization or other transaction under
Rule 145, the Company shall, at such time, promptly give each Investor written
notice of such registration. Upon the written request of an Investor given
within twenty (20) days after mailing of such notice by the Company in
accordance with Section 8.6, the Company shall, subject to the provisions of
this Section 6, use commercially reasonable efforts to cause to be registered
under the Act all of the Registrable Securities that an Investor has requested
to be registered.

(a) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 6 prior to the effectiveness of such
registration whether or not Investor has elected to include securities in such
registration.

(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required under this Section 6
to include any of Investor’s securities in such underwriting unless they accept
the terms of the underwriting as agreed upon between the Company and the
underwriters selected by it and enter into an underwriting agreement in
customary form with an underwriter or underwriters selected by the Company, and
then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Company. If
the total amount of

 

17



--------------------------------------------------------------------------------

securities, including Registrable Securities, requested by stockholders of the
Company to be included in such offering exceeds the amount of securities sold
other than by the Company that the underwriters determine in their sole
discretion is compatible with the success of the offering, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, that the underwriters determine in
their sole discretion will not jeopardize the success of the offering (the
securities so included to be allocated first, to the Company, and second, pro
rata among the selling stockholders of the Company according to the total amount
of securities held by such selling stockholders entitled to be included therein
pursuant to registration rights held by such selling stockholders or in such
other proportions as shall mutually be agreed to by such selling stockholders).
For purposes of the preceding parenthetical concerning apportionment, for any
selling stockholder that is a partnership or corporation, the partners, retired
partners and stockholders of such selling stockholder, or the estates and family
members of any such partners and retired partners and any trusts for the benefit
of any of the foregoing persons shall be deemed to be a single “selling
stockholder,” and any pro rata reduction with respect to such “selling
stockholder” shall be based upon the aggregate amount of Registrable Securities
owned by all such related entities and individuals. Notwithstanding any
provision hereof to the contrary, as a condition to the reduction or exclusion
of any such Investor securities in an offering, no securities held by or on
account of any officer, director or Affiliate of the Company shall be included
in such offering.

(c) Except as disclosed in the SEC Reports, the Company has not granted any
registration rights other than as contemplated herein.

6.2 Furnish Information. It will be a condition precedent to the obligations of
the Company to take any action pursuant to Section 6.1 hereof that Investors
will furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as will be required to effect the registration of their
Registrable Securities.

6.3 Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 6.1 hereof:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
Investor, the partners, stockholders, officers and directors of Investor, any
underwriter (as defined in the Act) for Investor and each Affiliate of Investor
or underwriter against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon a
Violation, and the Company will reimburse Investor, partner, stockholder,
officer or director, underwriter or Affiliate thereof for any legal or other
expenses reasonably incurred by them, as incurred, in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this Section 6.3(a)
will not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent will not be unreasonably withheld, delayed or
conditioned), nor will the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs solely in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by Investor or partner, stockholder, officer, director, underwriter
or controlling person of Investor.

 

18



--------------------------------------------------------------------------------

(b) To the extent permitted by law, Investor will indemnify and hold harmless
the Company, each of its directors, each of its officers who have signed the
registration statement, each Affiliate of the Company, any underwriter and any
other investor purchasing shares of Common Stock and warrants to purchase shares
of Common Stock at the Closing that is selling securities under such
registration statement or any of such other investor’s partners, directors,
officers, stockholders or any person who controls such investor within the
meaning of the Act or the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such investor, partner or
director, officer, stockholder or controlling person of such other investor may
become subject under the Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation that arises solely as a
result of written information furnished by Investor expressly for use in
connection with such registration; and Investor will reimburse any legal or
other expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other investor, partner, officer, director,
stockholder or controlling person of such other investor in connection with
investigating or defending any such loss, claim, damage, liability or action:
provided, however, that the indemnity agreement contained in this Section 6.3(b)
will not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of
Investor, which consent will not be unreasonably withheld, delayed or
conditioned; and provided further, that the total amounts payable in indemnity
by Investor under this Section 6.3(b) in respect of any Violation will not
exceed the aggregate net proceeds received by Investor upon the sale of the
Registrable Securities.

(c) Promptly after receipt by an indemnified party under this Section 6.3 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 6.3, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party will
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party will have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
(i) representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding or (ii) the indemnifying party shall have failed to
assume the defense of such claim and employ counsel reasonably satisfactory to
the indemnified party. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action will
relieve such indemnifying party of liability, but only to the extent that the
failure to give notice shall materially adversely affect the indemnifying party
in the defense of such claim.

 

19



--------------------------------------------------------------------------------

(d) If the indemnification provided for in Sections 6.3(a) or 6.3(b) hereof
shall be unavailable to hold harmless an indemnified party in respect of any
liability under the Act, then, and in each such case, the indemnifying party, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statement or omission that
resulted in such loss, liability, claim, damage or expense as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided that in no event shall any contribution under
this subsection (d) by Investor exceed the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 6.3) received by it upon the sale of the Registrable Securities giving
rise to such contribution. No person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) will be
entitled to contribution from any person or entity that was not guilty of such
fraudulent misrepresentation.

(e) The obligations of the Company and Investor under this Section 6.3 will
survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.

6.4 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, while a public market
exists for the Common Stock of the Company, the Company will:

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144, at all times while Registrable Securities are
outstanding;

(b) Use its commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the Act and
the Exchange Act (at any time it is subject to such reporting requirements); and

(c) So long as Investor owns any Registrable Securities, furnish to Investor
forthwith upon request a written statement by Investor to the Company as to its
compliance with the reporting requirements of Rule 144, and of the Act and the
Exchange Act (at any time it is subject to the reporting requirements of the
Exchange Act), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as Investor may
reasonably request in availing itself of any rule or regulation of the SEC
allowing Investor to sell any such securities without registration (at any time
the Company is subject to the reporting requirements of the Exchange Act).

6.5 Expenses. All fees and expenses (other than discounts and commissions)
incident to the performance of or compliance with this Section 6 by the Company
shall be borne by the Company whether or not any Registrable Securities are sold
by Investor pursuant to a registration statement. The fees and expenses referred
to in the foregoing sentence shall include,

 

20



--------------------------------------------------------------------------------

without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the Trading Market on which the Common Stock is then listed for trading,
and (B) in compliance with applicable state securities or Blue Sky laws,
(ii) printing expenses, (iii) messenger, telephone and delivery expenses, and
(iv) fees and disbursements of counsel and independent public accountants for
the Company, (v) fees and disbursements of one counsel to the Investors not to
exceed $15,000 and (vi) filing fees and counsel fees of the Placement Agent
(counsel fees not to exceed $5,000) if a determination is made that a FINRA Rule
2710 filing is required to be made with respect to such registration statement.

6.6 Default Event. If at any time during the period beginning on the six month
anniversary of the Closing Date and ending on such date that all Registrable
Securities held by Investor may be resold under Rule 144(b)(1)(i) without the
requirements of paragraph (c)(1) of Rule 144 applying to such sale or otherwise
without restriction or limitation pursuant to Rule 144 (the “Holding Period”),
if the Company shall fail for any reason to satisfy the current public
information requirements under Rule 144(c) (a “Default Event”) causing Investor
to be unable to utilize Rule 144 for resales of Registrable Securities for a
period of ten (10) consecutive calendar days (the date on which such 10-day
period is exceeded being referred to as an “Event Date”), then the Company shall
pay to Investor an amount in cash, as partial liquidated damages and not as a
penalty, equal to two percent (2.0%) of the aggregated Purchase Price paid by
Investor pursuant to this Agreement (and cash exercise price actually paid by
Investor with respect to Warrants) for any Registrable Securities then held by
Investor for each thirty (30) calendar day period following the applicable Event
Date (prorated for any period of less than thirty calendar days) until the
applicable Default Event is cured; provided, that the Company shall not incur
liquidated damages under this Section 6.6 if such Default Event occurs after the
expiration of the Holding Period; provided, further, that notwithstanding
anything to the contrary in this Agreement, the Company shall not incur
liquidated damages under this Section 6.6 in excess of twelve percent (12%) of
the aggregate Purchase Price paid by Investor pursuant to this Agreement.
Payments of such amounts pursuant to this Section 6.6 shall be made in
immediately available funds within five (5) business days after the end of each
period that gives rise to such obligation, provided that if any such period
extends for more than thirty (30) days payments shall be made at the end of each
thirty-day period.

6.7 Definitions. The following definition shall be applicable to section 6.

“Registrable Securities” shall mean the Warrant Shares; provided, that, a
security shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the Act, or (B) such security becoming
eligible for sale by the Investors pursuant to Rule 144 without any
restrictions.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

21



--------------------------------------------------------------------------------

“Violations” means (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any federal or state securities
law or any rule or regulation promulgated under the Securities Act, the Exchange
Act or any federal or state securities law in connection with the offering
covered by such registration statement.

SECTION 7

COLLATERAL AGENT

7.1 Appointment of Collateral Agent.

(a) Each Investor hereby authorizes Robert Marvin (“Robert Marvin “) to act as
collateral agent (“Collateral Agent”) on behalf of the Investor and any other
Investors of the Notes, and in such capacity to enter into the Security
Agreement and to exercise for the benefit of the Investor all rights, powers and
remedies provided to it, under or pursuant to the Security Agreement including,
without limitation, those available upon an Event of Default (as defined in the
Notes), subject always to the terms, conditions, limitations and restrictions
provided in the Security Agreement. Except with respect to actions as to which
the Collateral Agent is expressly required to act under the terms of the
Security Agreement, the Investor hereby agrees that the Collateral Agent may act
or refrain from acting thereunder with the consent, in writing of the Requisite
Holders, and that the Requisite Holders shall have the right to direct the time,
method and place of conducting any proceeding for any right or remedy available
to the Collateral Agent; provided, however, that such direction shall not be in
conflict with any rule of law or expose the Collateral Agent to personal
liability, such direction shall not be unduly prejudicial to the rights of any
non-consenting holder, and the Collateral Agent may take any action deemed
proper by the Collateral Agent, in its discretion, that is not inconsistent with
such direction or the terms of the Security Agreement. The Investor agrees that
the duties of the Collateral Agent are only such as are specifically provided in
the Security Agreement, and the Collateral Agent shall have no other duties,
implied or otherwise. The appointment of Robert Marvin as Collateral Agent shall
be deemed accepted by Robert Marvin, and it shall be and become obligated to the
extent provided in the Security Agreement, only upon the execution and delivery
of the Security Agreement by Robert Marvin and the Borrowers.

(b) Each Investor agrees that the Collateral Agent may consult with counsel of
its choice and shall not be responsible or liable for any action taken, suffered
or omitted to be taken by it in good faith in accordance with the advice of such
counsel (subject to the exceptions set forth in the next two sentences). The
Investor further agrees that the Collateral Agent shall not incur liability for
any action or omission to act by it unless the Collateral Agent’s conduct
constitutes willful misconduct or gross negligence. During the continuance of an
Event of Default, the Collateral Agent shall be required to use the same degree
of care and skill in its exercise of its powers and performance of its duties as
a prudent person would exercise under the circumstances in the conduct of such
person’s own affairs.

 

22



--------------------------------------------------------------------------------

(c) None of the provisions of this Agreement or the Security Agreement shall be
construed to require the Collateral Agent to expend or risk its own funds or
otherwise to incur any liability (financial or otherwise) in the performance of
any of its duties hereunder or thereunder, or in the exercise of any of its
rights or powers unless it shall be satisfied that one or more of the Debtor (as
defined in the Security Agreement) and the Investors are at the time obligated
and in a financial position to pay the Collateral Agent’s reasonably anticipated
fees for its services and its out-of-pocket expenses (including fees of its
counsel) in the performance of such duties or the exercise of any of such rights
or powers and to indemnify it against such risk or liability. In no event shall
the Collateral Agent be liable for (i) any consequential, punitive or special
damages or (ii) the acts or omissions of its nominees, correspondents,
designees, subagents or subcustodians. The Collateral Agent shall not incur any
liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder or thereunder by reason of any occurrence beyond the
control of the Collateral Agent (including, but not limited to, any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, or the unavailability of the Federal Reserve Bank wire or
telex or other wire or communication facility).

(d) Each Investor agrees that the Collateral Agent shall not be required or
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper or document. The
Collateral Agent may execute any of the powers under this Agreement or the
Security Agreement or perform any duties hereunder or thereunder either directly
or by or through agents, attorneys, custodians or nominees appointed with due
care, and shall not be responsible or liable for the acts or omissions,
including any willful misconduct or gross negligence, on the part of any agent,
attorney, custodian or nominee so appointed.

(e) The Borrowers covenant and agree, for the benefit of the Investor and any
other purchasers of the Notes, and as an additional obligation secured under the
Security Agreement, to be responsible to pay to the Collateral Agent from time
to time, and the Collateral Agent shall be entitled to, fees and expenses as
provided in the Security Agreement.

(f) The Borrowers agree, for the benefit of the Investors, and as an additional
obligation secured under the Security Agreement, to be responsible to indemnify
and hold the Collateral Agent and its directors, employees, officers, agents,
successors and assigns harmless from and against any and all losses, claims,
damages, liabilities and expenses, including, without limitation, reasonable
costs of investigation and reasonable counsel fees and expenses that may be
imposed on the Collateral Agent or incurred by it in connection with its
acceptance of its appointment as the Collateral Agent hereunder or under the
Security Agreement or the performance of its duties thereunder, except as a
result of the Collateral Agent’s gross negligence or willful misconduct. Such
indemnity includes, without limitation, all losses, damages, liabilities and
expenses (including reasonable counsel fees and expenses) incurred in connection
with any litigation (whether at the trial or appellate levels) arising from this
Agreement or the Security Agreement or involving the subject matter hereof or
thereof.

 

23



--------------------------------------------------------------------------------

(g) The Investors agree that Robert Marvin or any successor may at any time
resign as Collateral Agent by giving written notice thereof to the Company at
least 20 business days prior to the date of such proposed resignation. Upon
receiving such notice of resignation, the Investors shall promptly appoint a
successor collateral agent by written instrument executed by the Requisite
Holders a copy of which shall be delivered to the resigning Collateral Agent and
a copy to the successor collateral agent. If an instrument of acceptance by a
successor collateral agent shall not have been delivered to the Collateral Agent
within 20 business days after giving such notice of resignation, the resigning
Collateral Agent may petition any court of competent jurisdiction for the
appointment of a successor collateral agent. Such court may thereupon, after
such notice, if any, as it may deem proper, appoint a successor collateral
agent. The Collateral Agent may be removed at any time by written action by the
Requisite Holders, delivered to the Collateral Agent and to the Company. If the
Collateral Agent shall be so removed, the Requisite Holders shall promptly
appoint a successor collateral agent in accordance with the procedures set forth
in this Section 7.1(g).

SECTION 8

MISCELLANEOUS

8.1 Survival of Representations, Warranties and Covenants. The warranties,
representations and covenants of the Borrowers and Investors contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and all Closings and shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Investors or the
Borrowers.

8.2 Successors and Assigns. Except as otherwise provided therein, the terms and
conditions of this Agreement and the other Transaction Documents shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties (including transferees of any Securities). The Securities shall be
transferable upon obtaining the prior written consent of the Company and subject
to compliance with applicable securities laws and Section 3. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

8.3 Governing Law; Venue; Jury Trial Waiver. This Agreement is to be construed
in accordance with and governed by the laws of the State of New York. The
Company hereby agrees that any legal action or proceeding against it with
respect to this Agreement or any of the other Transaction Documents may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York as any Investor may elect, and, by
execution and delivery hereof, the Company accepts and consents for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts and agrees that such jurisdiction shall be exclusive,
unless waived by the Requisite Holders in writing, with respect to any action or
proceeding brought by the Company against the Investors. The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court

 

24



--------------------------------------------------------------------------------

and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Nothing herein shall affect the right of any Investor
to bring proceedings against the Company in the courts of any other
jurisdiction. EACH OF THE INVESTORS AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE INVESTORS ENTERING INTO THIS
AGREEMENT.

8.4 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

8.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

8.6 Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when sent by facsimile to the number set forth
below a party’s name on the signature pages hereof if sent between 8:00 a.m. and
5:00 p.m. recipient’s local time on a Business Day, or on the next Business Day
if sent by facsimile to the number set forth below a party’s name on the
signature pages hereof if sent other than between 8:00 a.m. and 5:00 p.m.
recipient’s local time on a Business Day; (c) three Business Days after deposit
in the U.S. mail with first class or certified mail receipt requested postage
prepaid and addressed to the other party at the address set forth below a
party’s name on the signature pages hereof; or (d) the next Business Day after
deposit with a national overnight delivery service, postage prepaid, addressed
to the parties as set forth below a party’s name on the signature pages hereof
with next Business Day delivery guaranteed, provided that the sending party
receives a confirmation of delivery from the delivery service provider. Each
Person making a communication hereunder by facsimile shall promptly confirm by
telephone to the Person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses set forth below such party’s name on the
signature pages hereof, or designate additional addresses, for purposes of this
Section 8.6 by giving the other party written notice of the new address in the
manner set forth above.

8.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment, modification or waiver is in writing and only with the written
consent of the Company and the Requisite Holders. Any amendment or waiver
effected in accordance with this section shall be binding upon each holder of
any Securities acquired under this Agreement at the time outstanding (including
securities into which such Securities are convertible), each future holder of
all such Securities, and the Company. In addition, the Company may at any time
prior to the Initial Closing modify the anti-dilution provisions contained in
the Warrants to satisfy any requirements that the

 

25



--------------------------------------------------------------------------------

American Stock Exchange may impose under its rules without first obtaining the
prior written consent of the Investors. However, in such event, potential
investors will be provided notice of any of such changes prior to the Initial
Closing and, if such changes are material, potential investors may withdraw from
the Initial Closing.

8.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

8.9 Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF
THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF
THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

8.10 Expenses. Each party shall pay all of its own costs and expenses (including
attorneys’ fees and disbursements) that it incurs with respect to the
negotiation, execution and delivery of this Agreement. Notwithstanding the
foregoing, irrespective of whether the Initial Closing is effected, the Company
shall pay all documented attorneys fees, costs and expenses of counsel to the
Lead Investor. If the Initial Closing is effected, the Company shall, at the
Closing, pay all documented attorneys fees, costs and expenses of counsel to the
Lead Investor.

8.11 Interpretation. In this Agreement and the other Transaction Documents,
except to the extent the context otherwise requires: (i) any reference in this
Agreement or other Transaction Document to a Section, a Schedule or an Exhibit
is a reference to a Section thereof, a schedule thereto or an exhibit thereto,
respectively, and to a subsection thereof or a clause thereof is, unless
otherwise stated, a reference to a subsection or a clause of the Section or
subsection in which the reference appears; (ii) the words “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement or other
Transaction Document as a whole and not merely to the specific Section,
subsection, paragraph or clause in which the respective word appears; (iii) the
meaning of defined terms shall be equally applicable to both the singular and
plural forms of the terms defined; (iv) references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto; (v) references to statutes or regulations are to be
construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation referred to; and (vi) the
captions and headings are for convenience of reference only and shall not affect
the construction of this Agreement or other Transaction Document.

8.12 Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the transactions described in this Agreement and
the other Transaction Documents and contemplated hereby and thereby and to carry
into effect the intents and purposes of this Agreement and the other Transaction
Documents.

 

26



--------------------------------------------------------------------------------

8.13 Independent Nature of Investors. The obligations of each Investor under any
Transaction Document are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor under any Transaction Document. Each
Investor shall be responsible only for its own representations, warranties,
agreements and covenants hereunder. The decision of each Investor to purchase
Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries which may have
been made or given by any other Investor or by any agent or employee of any
other Investor, and no Investor or any of its agents or employees shall have any
liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Except as otherwise provided in any Transaction Document,
each Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.

8.14 Confidentiality. The Investors shall hold all non-public, proprietary or
confidential information with respect to the Company obtained pursuant to or in
connection with this Agreement in strict confidence. Notwithstanding the
foregoing, such obligation of confidentiality shall not apply if the information
or substantially similar information is or becomes part of the public domain
other than as the result of a violation of this Section 5.14.

8.15 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

8.16 Brokers. Each Investor acknowledges that it is aware that Empire Asset
Management Company (the “Placement Agent”) will receive from the Company, in
consideration of its services as placement agent in respect of the transactions
contemplated hereby, (i) a success fee of 5% of the aggregate Purchase Price of
the Securities sold at each closing, payable in cash, (ii) a warrant to purchase
a number of shares of Common Stock equal to 5% of the shares of Common Stock
initially issuable upon exercise of the Warrants sold at each closing at an
exercise price of $2.00 per share, and (iii) reimbursement of reasonable
documented out-of-pocket expenses.

8.17 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

*    *    *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

INVESTOR            

Principal Amount

of Note Subscribed: $                                              

(Print Name of Individual or Entity)           By:         By:     (Signature)  
    (Signature of Co-Investor) Name:         Name:             (Co-Investor)
Title:           Address:                                  
Social Security/Tax ID:                                                        
BORROWERS:       CARDIUM THERAPEUTICS, INC.    

Principal Amount

of Note Issued:

    By:         Warrants Issued:       Tyler Dylan, Chief Business Officer,
General Counsel, Executive Vice President and Secretary        

Address:

12255 El Camino Real; Suite 250

San Diego, California 92130

Attn: Tyler Dylan, Chief Business Officer

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

INNERCOOL THERAPIES, INC. By:       Tyler Dylan   Chief Business Officer and
Secretary

Address:

12255 El Camino Real; Suite 250

San Diego, California 92130

Attn: Tyler Dylan, Chief Business Officer

TISSUE REPAIR COMPANY By:       Tyler Dylan   Chief Business Officer and
Secretary

Address:

12255 El Camino Real; Suite 250

San Diego, California 92130

Attn: Tyler Dylan, Chief Business Officer

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

AS TO SECTION 7 ONLY: COLLATERAL AGENT By:       Robert Marvin Address:   802
State Ave N.     P.O. Box 100     Warroad, MN 56763

[Signature Page to Note and Warrant Purchase Agreement]